DETAILED ACTION
Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following addresses applicant’s remarks/amendments filed under the After Final Consideration Pilot Program 2.0 on 20h January, 2022.  Claim(s) 14, 16-17 and 26-27 were amended; Claim(s) 1-13, 15, were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 14 and 16-27 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by Applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020, 6/11/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 6), filed on 20th January, 2022, with respect to the cancellation of Claim(s) 15 have been considered; therefore, the rejection has been withdrawn.

Applicant’s arguments (Remarks Pg. 6), filed on 20th January, 2022, with respect to the rejection of Claim(s) 14 and 16-27 under AlA 35 U.S.C. §103(a) have been considered and are 

Allowable Subject Matter
Independent Claim(s) 14, and 26-27; and Dependent Claim(s) 16-25, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitation(s) “the frequency curve of the excitation pulse of two immediately consecutive ones of the measuring cycles differing at least during the last 400 μs of a duration of the respective excitation pulse”, in combination with the Claim are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Frank (US 2010/0182874 A1) teaches method and device for detection of surroundings: wherein, ([0015]): “similar pulses are transmitted sequentially by a single transducer, then in the normal case, after transmission of a pulse length of approximately 300 microseconds”; ([0016]): “an assumed velocity of sound of 343 meters per second, a waiting period of 30 milliseconds would be necessary to be certain that, in the case of an object within the detection range, any reflected signal would arrive at a transducer. After that, a new pulse should be transmitted by a transmitter only if it is not to be confused with the first pulse”; ([0058]-[0060]):  “If the signals are not differentiable, this yields ambiguities and thus wrongly allocated or wrongly calculated distances from objects.  This problem may occur even in operation of a single transducer 3 as soon as successive transmission pulses are transmitted by it in an interval that is too short. In the ideal case, after transmission of a pulse lasting 300 microseconds, for example, the elapse of the entire measurement interval should be awaited in which corresponding reflections from objects 9 situated within the detection range of the detection device are to be expected. If additional pulses are to be transmitted within this measurement interval, then the pulses must be differentiable from one another”.  However, Frank does not remedy the deficiencies as claimed because the claimed invention requires “the frequency curve of the excitation pulse of two immediately consecutive ones of the measuring cycles differing at least during the last 400 μs of a duration of the respective excitation pulse” and Frank fails to teach having frequency curve of the excitation pulse of two immediately consecutive ones of the measuring cycles.
Furthermore, Urban (US 2015/0078130 A1) teaches device and method for lateral environment detection of a motor vehicle wherein in ([0012]): “(DE 102010015077 A1) discloses a method for detecting an object and a driver assistance device of a vehicle. In the described method, an ultrasonic sensor is operated in successive measurements such that the radiation characteristics of the transmit pulse are different in the successive measurements. The evaluation of the two successive measurements should also enable an angle determination to an object, in addition to a distance determination. Different radiation characteristics are achieved in an embodiment in that the ultrasonic sensor is operated at a first mechanical resonance frequency and is operated in the subsequent second measurement at a higher mechanical resonance frequency. If the ultrasonic sensor is operated at the higher mechanical resonance frequency, the ultrasonic pulse is radiated in a smaller solid angle range. In both cases, the ultrasonic sensor is operated within the ultrasonic sensor resonance range”.  However, Urban does not remedy the deficiencies as claimed because the claimed invention requires “the frequency curve of the excitation pulse of two immediately consecutive ones of the measuring cycles differing at least during the last 400 μs of a duration of the respective excitation pulse” and Urban fails to teach having the measuring cycles differing at least during the last 400 μs of a duration of the respective excitation pulse.

Claim 26 is essentially the same as Claim 14 and refers to a distance measuring device for a motor vehicle that performs the method of Claim 14.  Therefore Claim 26 is allowed for the same reasons as applied to Claim 14 above.

Claim 27, is essentially the same as Claim 14 and refers to a distance measuring device that performs the method of Claim 14; and further comprising the ultrasonic sensors are situated in a row on a vehicle body part of a motor vehicle; wherein the ultrasonic sensors are operated in such a way that ultrasonic sensors situated adjacent to one another have chronologically non-overlapping measuring cycles.  Therefore Claim 26 is allowed for the same reasons as applied to Claim 14 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
URBAN, (US 2015/0078130 A1) teaches device and method for lateral environment detection of a motor vehicle.
LaDue (US 2003/0133423 A1) teaches octave pulse data method and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645 

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645